       Case 2:19-cv-03040-HB Document 43 Filed 05/21/20 Page 1 of 3



               IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF PENNSYLVANIA

HELEN E. HENDERSON, et al.           :        CIVIL ACTION
                                     :
     V.                              :
                                     :
JUSTIN MATTHEWS, et al.              :        NO. 19-3040

                               MEMORANDUM

Bartle, J.                                                   May 21, 2020

          Plaintiffs Helen E. Henderson and Ramil H. Hughes have

sued defendant Philadelphia Police Officers Justin Matthews,

Marcus Baker, and former Philadelphia Police Officer Brandon

Pinkston for violations of their rights under the First, Fourth,

Eighth, and Fourteenth Amendments.       Among other claims,

plaintiffs specifically allege excessive force, false arrest,

violation of equal protection, and retaliation for complaining

of police misconduct.1

          Plaintiffs have now moved to compel defendants to

provide responses to Plaintiffs’ Fifth Request for Production of

Documents Nos. 2 and 4 and Sixth Request for Production of

Documents Nos. 1, 2, and 3:

          Fifth Request

          2. Written complaints of excessive force
             against Defendants Baker, Pinkston,


1.   The City of Philadelphia was also named as a defendant.
The Court has dismissed the city for failure to state a claim
upon which relief can be granted. See Henderson, et al. v.
Matthews, et al., Civil Action No. 19-3040 (E.D. Pa. April 29,
2020).
         Case 2:19-cv-03040-HB Document 43 Filed 05/21/20 Page 2 of 3



                Matthews, Beyah, Miller, Smith, including
                statements, findings and action taken if
                any.

            4. Internal Affairs Documents regarding the
               complaints of Helen Henderson for the
               February 10, 2018 incident.

            Sixth Request

            1. Personnel files of Defendants Matthews,
               Baker and Pinkston.

            2. Internal Affairs files from the February
               10, 2018 incident.

            3. Files of all complaints of excessive force
               against Defendants Matthews, Baker and
               Pinkston.

            Pursuant to Rule 34 of the Federal Rules of Civil

Procedure, a party may serve a request within the scope of Rule

26(b) upon another party “to produce . . . [documents] in the

responding party’s possession, custody, or control.”            Control

means that the party “has the legal right or ability to obtain

the requested documents from another source upon demand.”               Mercy

Catholic Med. Ctr. v. Thompson, 380 F.3d 142, 160 (3d Cir.

2004).    Rule 26(b)(1) limits production to “nonprivileged matter

that is relevant to any party’s claim or defense and

proportional to the needs of the case . . .”

            The requests for production were served on defendants

Justin Matthews and Marcus Baker only.         Not surprisingly, they

have specifically denied that they have Police Department

Internal Affairs files which involve investigations of

                                     -2-
      Case 2:19-cv-03040-HB Document 43 Filed 05/21/20 Page 3 of 3



complaints made against police officers.       Nor has it been shown

that defendants Matthews and Baker have possession, custody, or

control of their own personal files.

          Accordingly, the motion of plaintiffs to compel

responses from defendants Matthews and Baker to the Fifth

Request for Production of Documents Nos. 2 and 4 and the Sixth

Request for Production of Documents Nos. 1, 2, and 3 will be

denied.




                                  -3-
